Hughes, J., (after stating the facts.) Section two of article nine of the constitution provides that:- “The personal property of any resident of this state, who is married or the head of a family, in specific articles to be selected by such resident, not exceeding in value the sum of five hundred dollars, in addition to his or her wearing apparel, and that of his or her family, shall be exempt from seizure on attachment, or sale on execution or other process from any court, on debt by contract.” Exemption statutes, being intended to prevent families from being deprived of the means of procuring the necessaries of life, are entitled to be construed liberally, with a view to effect the benign purposes in their enactment. If the plaintiffs (the appellees) had sought to enforce their judgment against the property of the defendant by a ft. fa. execution, the defendant would have been entitled to claim $500 in value of his personal property exempt from execution, including in his claim his judgment against the plaintiffs for the value of property wrongfully taken from him by the plaintiff. If the property was exempt, the compensation for its loss, which represented the property, was also exempt. Atkinson v. Pittman, 47 Ark. 464; Curlee v. Thomas, 74 N. C. 51. The appellant’s judgment, being a chose in action, was personal property, and, though no execution was issued, an effort was made to have it subjected to his debts; and if, including this judgment, his personal property was of the value of not more than $500, and he was a married man, or the head of a family, and a resident of the state, he is entitled to claim it as exempt from execution, from seizure on attachment or other process from any court, on debt by contract. There was error in the judgment of the court in refusing to allow appellant to claim his judgment as exempt, and ordering it set off against the judgment of the appellees, for which the judgment is reversed, and the cause is remanded, with directions to deny plaintiff’s motion to set off and allow defendant the exemption claimed.